Citation Nr: 1541838	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Tina Lucas, Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training military service from February 12, 1975 to May 30, 1975 and then entered the Army National Guard.  The Veteran died in February 1989.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision issued by the above Department of Veterans Affairs Regional Office (RO). 

The Board notes that the appellant has outstanding claims related to compensation for the Veteran's death including claims for entitlement to service connection for the cause of the Veteran's death and eligibility for dependent's educational assistance.  The Board denied these claims in a June 2012 decision.  The Veteran appealed. 

In February 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) vacating the Board decision in its entirety and remanding the claim to the Board for readjudication.   Upon receipt of the Court's order in December 2013, the Board remanded the appeal to the Agency of Original Jurisdiction to conduct additional development on the appellant's claims, including obtaining outstanding medical records and a medical opinion regarding the cause of the Veteran's death.  Per the record, the development of these claims is still ongoing.  Accordingly, decisions on these claims are deferred until such development is completed.  In these matters, the appellant is represented by attorney Daniel Krasnegor of Goodman, Allen & Filetti, PLLC, who has explicitly declined representation over the issue currently before the Board, the non-service connected death pension.    Accordingly, attorney representative Tina Lucas, who has not withdrawn as representative,  is still considered by VA as the representative of record regarding the non-service connected death pension claim. 
FINDINGS OF FACT

1.  The Veteran died on February [redacted], 1989.  

2.  The Veteran is not shown to have had 90 days of qualifying wartime service. 


CONCLUSION OF LAW

The criteria for non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In certain circumstances, payment of a non-service-connected disability pension will be made to the surviving spouse of a Veteran of a war who had the requisite service.  38 U.S.C.A. §§ 1502, 1521(j), 1541.  Eligibility for pension may be established by a Veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3). 

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d)

"Periods of war" are defined by VA regulations to include the Vietnam Era (February 28, 1961 through May 7, 1975), the pertinent period in the instant claim. 38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f).   Periods of service are verified by official service department records, including DD-214s.  Official service department records are binding on VA for purpose of establishing service in the U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

I.  Eligibility Requirements for a Non-Service Connected Death Pension 

Unfortunately, the Veteran's service does not meet the threshold eligibility requirement.  The Veteran's DD-214 demonstrates a period of active duty for training from February 12, 1975 to May 30, 1975.  Active duty for training only qualifies as active military, naval, or air service for purposes of VA non-service connected pension benefits if service connection is granted for a condition incurred during such period.  Even though the appellant contends that the Veteran had asthma and bronchitis during service, VA never service-connected the Veteran for asthma, bronchitis or any other disability.  Therefore, there is no scenario under which the Veteran's National Guard service can be considered active duty service.  Accordingly, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board observes that the appellant has submitted several statements in support of her claim including her dire financial circumstances and the fact that VA "owes a duty" to her and the Veteran's family.  To some extent, she appears to be raising an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, while the Board sympathizes with the appellant's economic hardship, it is constrained to apply the law as Congress has created it and cannot extend benefits out of sympathy for a particular claimant.  Consequently, the appellant is ineligible for nonservice-connected VA death pension benefits.  


ORDER

Entitlement to a non-service connected death pension benefit is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


